Honorable David Ratliff, Chairman
Senate Committee on Counties, Cities
  and Towns
Capitol Station
Austin, Texas
                                  Opinion No. C-402

                                 Re: Constitutionality   of Senate
                                     Bill 209

Dear Senator Ratliff:

     You have requested our opinion concerning the constitutionality
of Senate Bill 209, and in connection with such request, have
posed the following questions:

          "1 . IS it constitutional to require the County
     Tax Assessor-Collector of Bexar County to assess taxes
     for the Bexar County Hospital District at a greater
     value than that assessed for County and State purposes?...

          ‘82 .Can the bill set forth Bexar County by name,
     or must it be a population bracket bill to satisfy
     constitutional requirements?"

     By supplemental letter of March 9, 1965, you state:

          "With regard to the request made to you by this
     committee on February 10, 1965, the committee wishes
     to amend that request to include the following question:




                              -1900-
Honorable David Ratliff, page 2 (C-402)



          "1 . If there is a serious question about the
     constitutionality of Senate Bill 209 as proposed and
     introduced, how could the bill be amended or redrafted
     so as to accomplish its purpose in a constitutional
     manner?

          "We would appreciate your preparing such a revision
     to conform to your recommendations if necessary.

          "Also the committee would like to delete from
     our original request the question asked in Item No. 2."

     After having two committee meetings on the constitutionality
of Senate Bill 209, it is our opinion that there is a very
serious question about the constitutionality of said Bill. As
drawn, the Bill will only apply to Bexar County and appears to
be a special law in violation of Section 56 of Article III of
the Constitution of Texas. Further, the Bill provides for the
County Tax Assessor-Collector to assess property in Bexar County
at a greater valuation for hospital purpose than that assessed
for state and county purposes.  See Attorney General's Opinion
O-5426 (1943) which holds inter alia, that:

          "The said oat&s by which he Lzhe County Assessor and
     Collector of Taxed  is bound and which have been set out
     in this opinion, do not set up one standard of value to
     be followed by him in making his assessments for school
     districts and another and different standard of value
     to be set up by him in making assessments for county and
     state purposes."

     The Constitution and Statutes of thisstate  require
uniformity of assessment of real and personal property at full
cash market value, but the courts have held that assessments at
a lower percentaqe of market value are valid if equally and




                              -1901-
Honorable David Ratliff, page 3 (C-402)



uniformly applied to all taxable property. Therefore, the
taxing authority may require all property to be assessed at
100% market value or any fraction thereof equally and uniformly
applied. Lively v. Missouri Kansas Texas Railwav Company of
Texas, 120 S.W. 852(Supreme Court 1909); Duvall v. Clark,
158 S.W.(2d) 565 (Tex. Civ. App. 1909 error ref.);
El Paso v. Howse, 248 S.W. 99 (Tex. Civ. App. 1923, error ref.);
Texas Constitution, Article VIII, Sections 1, 11 and 20;
Vernon's Civil Statutes, Articles 7149, 7174, 7211, 7218,
7219, 7222 and 7224.

     Pursuant to your request, we have prepared a suggested
revision of Senate Bill 209, which, in our opinion, is
constitutional.

                                    Very truly yours,

                                    WAGGONER CARR
                                    Attorney General



                                         W. V. Geppert
                                         Assistant Attorney General
WVG:me

APPROVED:
OPINION COMMITTEE
Roger Tyler, Chairman

Mary K. Wall
W. E. Allen
Marietta McGregor Payne

APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                            -1902-